Name: Commission Regulation (EC) NoÃ 53/2005 of 14 January 2005 amending Regulation (EC) NoÃ 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products and dried fodder to the smaller Aegean islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  foodstuff;  cooperation policy;  regions of EU Member States;  agricultural activity;  plant product
 Date Published: nan

 15.1.2005 EN Official Journal of the European Union L 13/3 COMMISSION REGULATION (EC) No 53/2005 of 14 January 2005 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products and dried fodder to the smaller Aegean islands and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), and in particular Article 3a(2) thereof, Whereas: (1) Commission Regulation (EEC) No 2958/93 (2) laid down common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to the smaller Aegean islands and, pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply. (2) Pursuant to Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94 (3) establishes the forecast supply balance for cereal products and dried fodder. (3) The forecast supply balance should be established for 2005. (4) Regulation (EC) No 3175/94 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 The Annex of Regulation (EC) No 3175/94 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 184, 27.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 267, 28.10.1993, p. 4. Regulation as last amended by Regulation (EC) No 1820/2002 (OJ L 276, 12.10.2002, p. 22). (3) OJ L 335, 23.12.1994, p. 54. Regulation as last amended by Regulation (EC) No 205/2004 (OJ L 34, 6.2.2004, p. 31). ANNEX ANNEX Forecast supply balance for the smaller Aegean islands for cereal products and dried fodder for 2005 (in tonnes) Quantity 2005 Cereal products and dried fodder originating in the European Community CN codes Islands belonging to group A Islands belonging to group B Grain cereals 1001, 1002, 1003, 1004 and 1005 9 000 70 000 Barley originating on Limnos 1003 3 000 Wheat flour 1101 and 1102 11 000 38 000 Food industry residues and waste 2302 to 2308 9 000 53 000 Preparations of a kind used in animal feeding 2309 20 2 000 17 000 Lucerne and dehydrated fodder for artificial drying, by heat or other means 1214 10 00 1214 90 91 1214 90 99 2 000 7 000 Cotton seed 1207 20 90 1 000 3 000 Group total 34 000 188 000 Total 225 000 Groups A and B are defined in Annexes I and II to Regulation (EEC) No 2958/93.